UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1661



SCOTT E. JOHNSON,

                                              Plaintiff - Appellant,

          versus


KEMET   ELECTRONICS   CORPORATION;     MANPOWER
INTERNATIONAL, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-96-96-4)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott E. Johnson, Appellant Pro Se. G. Scott Humphrey, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina; John
Doughty Cole, Sr., HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, Char-
lotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendants in Appellant's suit alleging employment dis-

crimination. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Johnson v. Manpower Int'l, No. CA-96-96-4
(W.D.N.C. Apr. 3, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2